Citation Nr: 0715914	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's sister-in-law, and veteran's daughter

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

As a preliminary matter, the Board notes that on September 
21, 2006, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of claims for presumptive 
service connection based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The appellant's cause of death claim is not subject 
to this stay because there is other evidence of the veteran's 
service in Vietnam.  


FINDINGS OF FACT

1.  The veteran died in February 1993 from the effects of 
lung cancer and other disorders.  

2.  The veteran served in the Republic of Vietnam in 1968.




CONCLUSIONS OF LAW

1.  The incurrence or aggravation of the veteran's fatal lung 
cancer during active duty is presumed.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2006).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
appellant's claim.  Therefore, no further development of the 
record is required.  Although the record does not reflect 
that the appellant has been provided notice with respect to 
the effective-date element of her claim, that matter is not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
that matter.

I.  Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2006).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

Service connection may be granted on a presumptive basis for 
lung cancer manifested to a compensable degree any time after 
service in a veteran who had active military, naval, or air 
service, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

Cause of Death 

The record reflects that the veteran died in February 1993.  
The immediate cause of death was cardiorespiratory arrest due 
to progressive lung cancer.  At the time of his death, 
service connection was in effect for no disability.  The 
appellant does not contend nor is there any medical evidence 
suggesting that the fatal cancer was present in service or 
manifested within one year of the veteran's discharge from 
service.

The appellant does contend that the lung cancer was caused by 
the veteran's exposure to herbicides while serving in 
Vietnam.  There is no documentation clearly showing that the 
veteran served in the Vietnam during active duty.  However, 
documents show that the veteran was on temporary duty from 
February 1968 to July 1968.  The appellant was married to the 
veteran at that time and contends that he served in Vietnam 
during this period of temporary duty.  Other lay witnesses 
have supported her contention.  In addition, the appellant 
provided a personnel record, Form 1712, showing that the 
veteran was on temporary duty from February 1968 to July 1968 
after he was stationed in the Philippines and before he was 
stationed in Thailand.  

Additionally, the veteran was awarded the Vietnam Service 
Medal.  The Vietnam Service Medal awarded to the veteran was 
also awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965, and March 
28, 1973, in Thailand, Laos, or Cambodia or the airspace 
thereover in direct support of operations in Vietnam.  At a 
minimum, the veteran's award of this medical tends to support 
the appellant's claim.  In addition, the Board has found the 
appellant to be credible.  In the Board's opinion, the 
evidence supportive of the veteran's presence in Vietnam in 
1968 is at least in equipoise with that against such a 
finding.  Therefore, the Board resolves all reasonable doubt 
in favor of the appellant and finds that the veteran served 
in Vietnam in 1968.  Accordingly, the Board concludes that 
service connection is warranted for the cause of the 
veteran's death.

Dependents' Educational Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2006).

In this case, the Board has determined that the veteran died 
of a service-connected disability, lung cancer.  Accordingly, 
the appellant is eligible to receive educational benefits.  
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2006).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for DEA benefits under chapter 35 is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


